Opinion of the Court
PER CuRiAM:
Convicted upon his plea of guilty of larceny, in violation of Uniform Code of Military Justice, Article 121, 10 USC § 921, and forgery, in violation of Code, supra, Article 123, 10 USC § 923, the accused was sentenced to dismissal. Intermediate appellate authorities have affirmed that punishment. We granted accused’s petition for review upon the specified issue:
“Whether the Convening Authority’s action was improperly limited by the provisions of sec. 0120a, Manual of the Judge Advocate General, Department of the Navy.”
At the time of the convening authority’s action upon this record, section 0120a, Manual of the Judge Advocate General, Department of the Navy, required that he state reasons for suspending a punitive discharge in cases involving convictions of larceny or other crimes of moral turpitude. In United States v Prince, 16 USCMA 314, 36 CMR 470, we struck down this directive as an infringement upon the convening authority’s statutory powers, ordering a new review during which suspension of the discharge might be considered, free from the unlawful strictures heretofore imposed. As this case was reviewed during the period in which section 0120a, supra, was in effect, a *437like disposition must follow. See also United States v Estrada, 16 USCMA 413, 37 CMR 33, and United States v Haron, 16 USCMA 412, 37 CMR 32.
The decision of the board of review is reversed, and the record of trial is returned to the Judge Advocate General of the Navy. Further post-trial proceedings are hereby ordered before the convening authority in accordance with Code, supra, Articles 61 and 64, 10 USC §§ 861, 864.